Citation Nr: 1610566	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color, to include as due to herbicide exposure.

4.  Entitlement to service connection for shortness of breath, to include as due to herbicide exposure.

5.  Entitlement to service connection for fatigue, to include as due to herbicide exposure.

6.  Entitlement to service connection for chronic disability manifested by dizziness and being overly drowsy, to include as due to herbicide exposure.

7.  Entitlement to service connection for chronic disability manifested by blurring and burning of eyes, to include as due to herbicide exposure.

8.  Entitlement to service connection for chronic disability manifested by diarrhea and abdominal pain, to include as due to herbicide exposure.

9.  Entitlement to service connection for high blood pressure, to include as due to herbicide exposure.

10.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1970, with subsequent Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board in his February 2012 VA Form 9.  However, in correspondence dated in February 2015, the Veteran withdrew his request for a hearing.

The issue of entitlement to service connection for a psychiatric disorder was appealed by the Veteran in his VA Form 9.  The RO subsequently granted service connection in April 2014.  As this was considered a complete grant of the benefit sought on appeal, that issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for high blood pressure and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The results of a VA examination, which included comprehensive diagnostic testing and evaluation, confirmed the Veteran does not have a bilateral hearing loss disability as defined by VA standards.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has a chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color that is related to service.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has shortness of breath that is related to service.

5.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has fatigue that is related to service.

6.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has chronic disability manifested by dizziness and being overly drowsy that is related to service.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has chronic disability manifested by blurring and burning of eyes that is related to service.

8.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has chronic disability manifested by diarrhea and abdominal pain that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3. The criteria for service connection for chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for shortness of breath have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for chronic disability manifested by dizziness and being overly drowsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for chronic disability manifested by blurring and burning of eyes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for chronic disability manifested by diarrhea and abdominal pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided to the Veteran in October 2009.

Relevant to the duty to assist, the VA has obtained some of the Veteran's service treatment records and post-service treatment records.  In February 2014, the RO made a formal finding that the Veteran's complete STRs from his period of active duty service are unavailable.  The RO found that all procedures to obtain these records have been correctly followed, all efforts to obtain the records have been exhausted, and any further attempts would be futile.  The Board agrees with the RO's findings.

The Veteran has not identified any additional outstanding treatment records to obtain.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records.

The Veteran was afforded a VA audiology examination in March 2010.  The Board finds that the VA examination was adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

No VA examination has been secured in connection with the service connection claims for a chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color; shortness of breath; fatigue; chronic disability manifested by dizziness and being overly drowsy; chronic disability manifested by blurring and burning of eyes; and chronic disability manifested by diarrhea and abdominal pain.  The information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service related to these conditions, or had any of these conditions during service or during a presumptive period.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  None of the issues (a chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color that is related to service; shortness of breath; fatigue; chronic disability manifested by dizziness and being overly drowsy; chronic disability manifested blurring and burning of eyes; .chronic disability manifested diarrhea and abdominal pain) are not enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Analysis

Hearing Loss

The Veteran underwent a VA audiology examination in March 2010.  He reported that he believes his hearing loss is a result of his military noise exposure during the Tet Offensive in 1968.  He reported that he has difficulty understanding speech heard in the car and in the presence of background noise.  The examiner noted that the STRs are incomplete so there are no results of a hearing test upon separation.  The Veteran denied post-service noise exposure.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The record reflects that the Veteran does not have hearing loss for VA compensation purposes.  An audiometric evaluation was performed by the VA examiner.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
15
10
25
20
30
        
Word recognition scores utilizing the Maryland CNC Test were 98 percent for the right ear and 96 percent for the left ear.  The examiner opined that the Veteran has hearing loss and gave a positive examination that hearing loss was related to service.  The examiner also opined that because "the Veteran was not afforded the benefit of a pure tone audiogram at separation and because his MOS supports probable military noise exposure he should be given the benefit of the doubt that hearing loss may have been present at separation.  Based upon this rationale, hearing loss is at least as likely as not (50 50 probability) caused by or a result of military noise exposure."

Despite the positive medical opinion in favor or service connection, the minimal requirements for service connection for hearing loss under 38 C.F.R. § 3.385 are not met.  Therefore, the Veteran does not have a current bilateral hearing disorder that can be service-connected.

These results were further supported by a private audiology test conducted in May 2011.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
30
LEFT
15
0
25
10
30
        
The Board notes the Veteran's argument in his VA Form 9 where he argued that he has severe hearing loss at higher frequencies.  The Board notes that the 2011 results show a score of 70 decibels at the 6000 Hz in each ear and 80 and 85 decibels at the 8000Hz level for the left and right ears, respectively.  However, these scores at 6000HZ and 8000Hz are not part of the requirement for service connection of hearing loss under 38 C.F.R. § 3.385.

The only other evidence in the record concerning the diagnosis and etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, diagnosing hearing loss to the specificity of 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

There is no competent evidence of record that shows that the Veteran has a current hearing loss disability under 38 C.F.R. § 3.385.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.

Tinnitus

Regarding the Veteran's tinnitus, it was concluded by the VA examiner that it was less likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure.  At the March 2010 VA examination, the Veteran indicated that the tinnitus began in the 1980s, several decades after the in-service noise exposure.  Based on this self-report, the examiner opined that "it would seem less likely as not that his tinnitus is caused by or as a result of his military noise exposure."

There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's own account that he cannot hear well in either ear due to tinnitus is competent and credible.  However, there has been no claim that the tinnitus began during service or within a year of separation from active duty service.  In fact, the Veteran has only alleged that tinnitus began more than 15 years after active duty service.

Here, while there is evidence of tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Issues

Regarding the other issues being decided, the Veteran claims that they are all related to exposure to herbicides in Vietnam.  The Veteran's STRs from his period of active duty are not available.  However, the Veteran was in the National Guard and there are STRs from that period.  The latest examination from that period was conducted in October 1996.  That examination is negative for complaints, treatment or diagnosis of any of the following conditions: a chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color; shortness of breath; fatigue; chronic disability manifested by dizziness and being overly drowsy; chronic disability manifested by blurring and burning of eyes; and chronic disability manifested by diarrhea and abdominal pain.  Clinical evaluation showed normal results, except the Veteran was noted to be taking medicine for hypertension.

On the Report of Medical History completed by the Veteran in October 1996, he noted only hypertension, hay fever, and sinusitis.  He described the hay fever and sinusitis as "seasonal stuffiness" that is treated with over the counter medicine.  He also wrote that he was in "good health."

There are limited post-service treatment records.  The few records that do exist do not address the issues here.  Therefore, there are no treatment reports that indicate that the Veteran claimed any of these disorders within a year of service or prior to filing this claim.  There is an absence of any medical evidence indicating the Veteran currently has any of these conditions.

There is no other medical evidence in the record to consider.  The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of the disorders at issue here fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of these disorders.

Regarding exposure to herbicides, the Board notes that the disorders at issue are not among the statutorily enumerated diseases set forth above for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  Accordingly, these disorders are not entitled to the presumption of service connection due to exposure to Agent Orange.  Furthermore, there is no medical evidence that the Veteran currently has these conditions.  Therefore, entitlement to service connection is not warranted for these conditions.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic disability manifested by rash, sensitivity to heat and sun, and altered skin color, to include as due to herbicide exposure is denied.

Entitlement to service connection for shortness of breath, to include as due to herbicide exposure is denied.

Entitlement to service connection for fatigue, to include as due to herbicide exposure is denied.

Entitlement to service connection for chronic disability manifested by dizziness and being overly drowsy, to include as due to herbicide exposure is denied.

Entitlement to service connection for chronic disability manifested by blurring and burning of eyes, to include as due to herbicide exposure is denied.

Entitlement to service connection for chronic disability manifested by diarrhea and abdominal pain, to include as due to herbicide exposure is denied.

REMAND

A remand is required to obtain VA examinations to assess the Veteran's high blood pressure and erectile dysfunction.  The Veteran has alleged that he has high blood pressure and erectile dysfunction due to herbicide exposure.  His representative referred to the National Academy of Sciences conclusion that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, see National Academy of Science Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011).

There is medical evidence that the Veteran has suffered from hypertension and high blood pressure since 1993.  Also, at a VA examination for diabetes, the examiner noted that the Veteran has had erectile dysfunction for at least 20 years.  Therefore examinations and opinions as to the etiology of any diagnosed high blood pressure disorder and erectile dysfunction should be obtained.  McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed blood pressure disorder and erectile dysfunction.  The claims folder and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed hypertension, had its onset in service or is casually related to service to include exposure to herbicides in Vietnam?

In answering the question, the examiner should specifically comment upon the National Academy of Sciences conclusion that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See National Academy of Science Institute of Medicine , Veterans & Agent Orange: Update 2010 (2011). 

(b)  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed erectile dysfunction (i) had its onset in service or is casually related to service to include exposure to herbicides in Vietnam; or (ii) is caused or aggravated by hypertension?

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


